Citation Nr: 0515935	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-06 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the cervical spine at C-2.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
January 1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  In June 2004, the Board 
remanded the case for additional medical development.  That 
development has been accomplished and the case is once again 
before the Board for review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's cervical spine disability is manifested by 
complaints of pain on motion, no objective neurological 
findings, and X-ray evidence of moderate to moderately severe 
spondylosis of the lower half of the cervical spine from C4-5 
to C7-T1, moderate facet arthropathy, and mild neuroforaminal 
encroachment due to uncovertebral hypertrophy from C4-5 to 
C7-T1 bilaterally.  

3.  The veteran's cervical has motion limited to 30 degrees 
of flexion, 10 degrees of extension, 15 degrees of right and 
left lateral flexion, and 15 degrees of right and left 
lateral rotation, with pain and incoordination of the 
cervical spine.

4.  The veteran's cervical spine is not ankylosed.






CONCLUSION OF LAW

The criteria for a 30 percent evaluation for residuals of a 
fracture of the cervical spine at C-2 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285, 5290 (as in effect both prior to and 
on and after September 23, 2002) and 5243 (as in effect on 
and after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected residuals of a fracture of the cervical 
spine at C-2 (cervical spine disability).  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision 
issued in July 2002, a statement of the case (SOC) issued in 
February 2003, supplemental statements of the case (SSOCs) 
issued in June 2003 and March 2005, as well as an April 2002 
letter by the RO and a June 2004 letter by the Appeals 
Management Center (AMC).  As a whole, these documents satisfy 
the notice requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claim, including recent 
revisions made to the rating criteria concerning the 
evaluation of disabilities involving the spine.  Letters by 
the RO and AMC also provided the veteran with information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO informed the veteran of the evidence it already 
possessed, described the evidence needed to establish the 
veteran's claim, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement has been met.  The veteran has been afforded 
several VA examinations to determine the nature and severity 
of his cervical spine disability.  These examinations are 
adequate for rating purposes.  In addition, there does not 
appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

The record shows that in 1944 the veteran fell out of bed and 
fractured his cervical spine at C-2.  As a result, in a July 
1976 rating decision, the RO granted service connected and 
assigned a noncompensable (zero percent) evaluation for 
residuals of a simple fracture of the second cervical 
vertebra. 

In March 2002, the veteran filed a claim for increased 
compensation benefits.  In a July 2002 rating decision, the 
RO granted an increased evaluation to 20 percent, effective 
March 2002.  Inasmuch as the 20 percent evaluation is not the 
maximum benefit under the rating schedule, the claim for an 
increased evaluation is viable issue for appellate 
consideration by the Board.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

A.  Factual Background

The veteran's cervical spine was examined by VA in April 
2002.  At that time, the veteran reported daily pain 
involving the right suprascapular and cervical area.   Pain 
reportedly increased with any kind of activity, especially 
when rotating his head to the left.  However, he denied 
weakness in either arm.  Objectively, mild tenderness and 
muscle tightness were present over the right cervical 
suprascapular area.  Range-of-motion testing revealed flexion 
of 30 degrees, extension of 10 degrees, right rotation and 
flexion of 20 degrees, and left rotation and flexion of 30 
degrees.  Deep tendon reflexes were 2+ and symmetric.  Motor 
strength was 5/5 in both upper extremities.  Hoffman and 
Spurling testing were negative.  

The diagnostic assessment was right-sided neck and 
suprascapular pain with history of C2 fracture in 1944.  
Radiographs were recommended.  The examiner noted that 
degenerative joint disease could cause these symptoms, as 
well as levator scapular syndrome or having neurologic 
dysfunction or radiculopathy.  X-rays revealed moderate to 
moderately severe spondylosis of the lower half of the 
cervical spine from C4-5 to C7-T1, moderate facet 
arthropathy, and mild neuroforaminal encroachment due to 
uncovertebral hypertrophy from C4-5 to C7-T1 bilaterally.  

The veteran testified at two personal hearings, the first of 
which was held in May 2003 before a Decision Review Officer 
at the RO, while the second was held in December 2003 before 
the undersigned Veterans Law Judge.  At both hearings, the 
veteran testified that he suffered from constant pain in his 
neck and right shoulder.  He indicated that the pain made it 
difficult to sleep and turn his neck to the left.  He also 
said that the pain made it difficult to pick objects up off 
the floor.  However, he denied radiating symptoms in either 
upper extremity other than his right shoulder.  

The Board also reviewed numerous VA outpatient treatment 
records, most of which pertain to treatment for disabilities 
not related to this claim.  In June 2004, however, the 
veteran was seen for chronic right neck pain.  The veteran 
indicated that he was able to sleep on his back and left 
side.  A physical examination revealed that the veteran's was 
neck was supple with overall decreased range of motion.  No 
tenderness or radicular pain was present.  His neck also 
showed no evidence of any adenopathy, thyromegaly, or bruits.  
The diagnostic assessment was degenerative joint disease. 

Pursuant to the Board's remand, the veteran was afforded 
another VA examination in July 2004 to assess the nature and 
severity of his cervical spine disability in light of the 
revised rating criteria.  At that time, the veteran reported 
pain in his right cervical paraspinal musculature which 
radiated into his right shoulder, as well as any radiating 
symptoms past his right shoulder.  He denied any numbness or 
tingling in either upper extremity.  He reported pain with 
any type of neck motion except with flexion which was fairly 
well tolerated.  Significant pain was reported with extension 
and rotation to either side.  He estimated the pain at level 
3 out of 10 while holding his neck still, which would 
increased significantly when moving his neck.  He denied any 
significant change in pain with repetitive neck movement.  He 
denied being prescribed bedrest by a physician in the last 12 
month.  He also denied any flare-ups of pain, but stated that 
moving his neck would cause shooting pain.  He reported 
difficulty driving in that he was unable to look over his 
shoulder to assess traffic in adjacent lanes.  

A physical examination of the cervical spine revealed 35 
degrees of flexion, 10 degrees of extension, 15 degrees of 
rotation in either direction, and 15 degrees of bending in 
either direction.  All movements produced pain except for 
flexion.  Spasms and tenderness were present on palpation of 
the right cervical paraspinal musculature.  No real 
tenderness was present to palpation in the left cervical 
paraspinal musculature.  Spurling and Lhermittes testing were 
negative.  Strength was 5/5 in all major muscle groups of 
both upper extremities.  Sensation was normal in all 
distribution of the upper extremities, and reflexes were 2+ 
and symmetric in the biceps, triceps, and brachioradialis.  
The examiner also reviewed X-rays of the cervical spine that 
were performed in April 2002.  

The examiner's diagnostic assessment was cervical 
spondylosis.  He stated that most of the veteran's problems 
were at levels located inferior to the reported level of 
injury, but also acknowledged that it was common to have an 
associated injury at the time of a fracture of the spine and 
at a rate between 10 and 20 percent of a non-adjacent spinal 
fracture.  He stated further, that it is possible that there 
was an injury to the veteran's lower cervical spine which was 
missed.  He opined that the degree of spondylosis certainly 
could be secondary to trauma in conjunction with degenerative 
changes.  The examiner commented that there did not appear to 
be any weakened movement or excess fatigability; however some 
incoordination of neck motion was present due to pain.  The 
examiner also indicated that he did not think his functional 
ability was additionally limited during any flare-ups, as his 
current lack of motion was already limited.  Lastly, the 
examiner explained that ankylosis of the cervical spine was 
not present, but that significantly degenerative changes were 
present which limited his arrange of motion.  With respect to 
the veteran's ability to work, the examiner suspected that 
any activities requiring any type of lifting, or any job 
requiring a lot of paperwork, would cause increased cervical 
pain. 


B.  Analysis

The veteran's cervical spine disability was rated as 20 
percent disabling in July 2002 under the criteria of 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5290 (2003).  Under that 
diagnostic code, limitation of motion of the cervical spine 
is rated 10 percent disabling when slight, 20 percent 
disabling when moderate, and 30 percent disabling when 
severe.

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  See 38 U.S.C.A.   § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board has thoroughly reviewed the veteran's medical 
records and finds that he veteran's cervical spine disability 
warrants a 30 percent evaluation under DC 5290.  This 
decision is based on the veteran's limitation of motion with 
pain and incoordination of the cervical spine.  The Board 
notes that normal range of motion of the cervical spine is 45 
degrees of forward flexion, backward extension, and lateral 
flexion in either direction, and 80 degrees of left and right 
lateral rotation.  See 38 C.F.R. § 4.71a, Plate V (2004).  In 
this case, VA examinations in April 2002 and July 2004 
revealed flexion from 30 to 35 degrees, extension to 10 
degrees, right rotation from 15 to 20 degrees, left rotation 
from 15 to 30 degrees, right lateral flexion from 15 to 20 
degrees, and left lateral flexion from 15 to 30 degrees.  
These findings are analogous with moderate limitation of 
motion of the cervical spine, for which a 20 percent 
evaluation is warranted under DC 5290. 

In addition to the criteria listed at DC 5290, however, the 
Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Section 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim. In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled".  Section 4.45 states 
that to determine the factors causing disability of the 
joints inquiry must be directed toward, inter alia, "[p]ain 
on movement".  38 C.F.R. § 4.45(f).  Thus, pain on use is as 
important in rating an orthopedic disability as is limitation 
of motion, since "functional loss caused by either factor 
should be compensated at the same rate.  Hence, under the 
regulations, any functional loss due to pain is to be rated 
at the same level as the functional loss where flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991)

The Board notes that the veteran's cervical spine clearly 
exhibits loss of motion due to pain and incoordination.  The 
Board finds that the veteran's complaints of significant pain 
on motion to be credible and supported by adequate pathology.  
At his July 2004 examination, for example, the examiner noted 
that the veteran experienced pain with all movements except 
flexion.  The examiner also found incoordination of motion 
due to pain.  Thus, with consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and based on the above-
described findings and the demonstrated moderate limitation 
of motion of the cervical, the Board finds that such 
symptomatology more nearly approximates the criteria for a 30 
percent disability evaluation under DC 5290.  

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's cervical spine 
disability.  In an effort to afford the veteran the highest 
possible disability rating under the regulations in effect 
prior to September 26, 2003, the Board has considered all 
other cervical spine diagnostic codes.  The Board notes that 
an additional 10 percent evaluation may be assigned for 
demonstrable deformity of a vertebral body under 38 C.F.R. 
§ 4.71a, DC 5285 (residuals of a fractures vertebra).  The 
veteran's initial inservice injury involved a fracture at C-
2.  However, X-rays performed in April 2002 did not reveal a 
demonstrable deformity of a vertebral body.  Instead, X-rays 
revealed moderate to moderately severe spondylosis of the 
lower half of the cervical spine from C4-5 to C7-T1, moderate 
facet arthropathy, and mild neuroforaminal encroachment due 
to uncovertebral hypertrophy from C4-5 to C7-T1 bilaterally.  
Lastly, the Board notes that the veteran has never been 
diagnosed with ankylosis, complete body fixation of the 
spine, or intervertebral disc syndrome.  Therefore, DCs 5286, 
5293, 5295 are not for application.

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's cervical spine disability is warranted.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  However, the veteran does get the benefit 
of having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

1.  September 2002 Amendment

The first amendment pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

With respect to neurologic manifestations, DC 8510 pertains 
to paralysis of the fifth and sixth cervicals.  Under this 
provision, mild incomplete paralysis warrants a 20 percent 
disability evaluation; moderate incomplete paralysis warrants 
a 30 percent evaluation for the minor extremity and a 40 
percent evaluation for the major extremity; severe incomplete 
paralysis warrants a 40 percent evaluation for the minor 
extremity and a 50 percent evaluation for the major 
extremity.  A 60 percent disability evaluation is warranted 
for complete paralysis of the minor upper extremity, and a 70 
percent evaluation is warranted for complete paralysis of the 
major upper extremity.  See 38 C.F.R. § 4.121a, DC 8520 
(2004).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

2.  August 2003 Amendment

VA also amended its Schedule for Rating Disabilities, 38 
C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under Diagnostic Code 5237, spinal 
stenosis under Diagnostic Code 5238, degenerative arthritis 
of the spine under Diagnostic Code 5242, and intervertebral 
disc syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a).  The revised rating criteria became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Although the latest amendment purported to make only 
editorial, not substantive changes to the criteria for 
evaluating intervertebral disc syndrome that became effective 
in 2002, the notes defining incapacitating episode and 
chronic orthopedic and neurologic manifestations were 
initially apparently deleted.  They have since been re-
inserted into the rating schedule somewhat revised.  

As to the General Rating Formula for Diseases and Injuries of 
the Spine, the new regulations provide the following rating 
criteria: 

A 100 percent evaluation for unfavorable ankylosis of the 
entire spine.

A 40 percent evaluation for unfavorable ankylosis of the 
entire cervical spine.

A 30 percent evaluation for forward flexion of the cervical 
spine 15 degrees or less, or favorable ankylosis of the 
entire cervical spine. 

A 20 percent evaluation is warranted for forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees, or the combined range of motion of cervical 
spine not greater than 170 degrees.  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also provide the following 
Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Applying the newly revised criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 30 percent for his 
cervical spine disability.  Turning to the first amendment, 
no medical evidence indicates that the veteran's cervical 
spine is manifested by intervertebral disc syndrome.  Even if 
the Board were to assume that intervertebral disc syndrome is 
present, the veteran has consistently denied radiating 
symptoms in either upper extremity and told a VA examiner in 
July 2004 that he had not been prescribed bedrest by a 
physician in the last 12 months.  Thus, a higher evaluation 
is not warranted under the revised rating criteria concerning 
intervertebral disc syndrome. 

The Board also finds that the General Rating Formula for 
Diseases and Injuries of the Spine do not warrant an 
evaluation in excess of 30 percent for the veteran's cervical 
spine disability.  The evidence does not show that the 
veteran's cervical spine is ankylosed, and has demonstrated 
forward flexion to 30 and 35 degrees, which is significantly 
greater than 15 degrees, as required for a 30 percent 
evaluation under the newly revised criteria.  

As for separately evaluating and combining the orthopedic and 
neurologic manifestations of the veteran's cervical spine 
disability, as noted above, the orthopedic manifestations of 
the veteran's cervical spine disability equate to only 
moderate limitation of motion, or 20 percent under the old 
rating schedule, although a 30 percent evaluation has been 
assigned after considering the veteran's complaints of pain 
and incoordination.  This disability would also equate to a 
20 percent evaluation under the new General Rating Formula 
for Disease and Injuries of the Spine.  However, no objective 
neurological findings have been shown in either upper 
extremity.  This is consistent with the veteran's testimony 
at two personal hearings where he denied radiating symptoms 
in both upper extremities.  As such, a combined evaluation in 
excess of 30 percent would not be available if the orthopedic 
and neurological symptomatology were separately evaluated.  
See 38 C.F.R. § 4.25 (2004).   

The Board thus concludes that the evidence supports a 30 
percent evaluation for the veteran's cervical spine 
disability; however, the preponderance of the evidence is 
against an evaluation in excess of 30 percent.  In denying an 
evaluation in excess of 30 percent, the Board has considered 
the doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against a disability 
evaluation in excess of 30 percent, the doctrine is not for 
application, 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990), and the appeal is denied.  

C.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the Board is not persuaded that the evidence 
shows that the veteran's cervical spine disability alone has 
caused marked interference with employment.  The record shows 
that the veteran is retired due to his age.  A VA examiner in 
July 2004 suspected that any activities requiring any type of 
lifting, or any job requiring a lot of paperwork, would cause 
increased cervical pain.  Although the Board notes that his 
cervical spine disability would undoubtedly interfere with 
his ability to work, such impairment is already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  There is also no evidence that 
the veteran has been hospitalized due to his cervical spine 
disability during the pendency of this claim.  Therefore, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An 30 percent evaluation for residuals of a fracture of the 
cervical spine at C-2 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


